FILED: 1/14/2021 10:48 AM
Vickie Edgerly, District Clerk
Orange County, Texas
Envelope No. 49701693
Reviewed By: Annette Vaughan

CAUSE No,A210016-C

ZILDA VINCENT, DELORES PHELPS,
AND MYRNA BARRAS BREAUX,
Plaintiffs

IN THE DISTRICT COURT OF

CRST MALONE, INC, AND
LEROY JACK SULLIVAN

§
§
:
VS. § ORANGE COUNTY, TEXAS
§
§
§
Defendants §

128th JUDICIAL DISTRICT

 

PLAINTIFFS’ ORIGINAL PETITION

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW Zilda Vincent, Delores Phelps, and Myrna Barras Breaux, hereinafter
called Plaintiffs, complaining of and about CRST Malone, Inc. and Leroy Jack Sullivan,
hereinafter called Defendants, and for cause of action would show unto the Court the
following:

I.
DISCOVER CONTROL PLAN LEVEL

1.4 Pursuant to TEX. R. CIV. PROC. 190, it is anticipated that discovery will be
conducted under Discovery Control Level III.

I.
PARTIES

2.1 ‘Plaintiff, Zilda Vincent, is an individual of the full age of majority residing in
Sulphur, Calcasieu Parish, Louisiana.

2.2 Plaintiff, Delores Phelps, is an individual of the full age of majority residing in

Sulphur, Calcasieu Parish, Louisiana.

 

ov BSE

 

 
2.3 Plaintiff, Myrna Barras Breaux, is an individual of the full age of majority
residing in Sulphur, Calcasieu Parish, Louisiana.

2.4 Defendant, CRST Malone, Inc., a foreign corporation, which may be served
through its registered agent for service of process, Cogency Global, Inc., 2 North Jackson
Street, Suite 605, Montgomery, Alabama, 36104,

2.5 Defendant, Leroy Jack Sullivan, is an individual of the full age of majority, who
may be served at his address of record, 91 Deercircle Lane, Victoria, Texas, 77904.

Il.
JURISDICTION AND VENUE

3.1 The damages in this case, exclusive of interest and costs, are within the
jurisdictional limits of this Court.

3.2 Venue is proper in Orange County pursuant to Tex. Civ. Prac. & Rem. Code §
15.002(a}(2) because the accident made the basis of this litigation occurred in Orange
County, Texas.

IV.
FACTS

4.1 Onor about February 18, 2020, Defendant, Leroy Jack Sullivan, was operating
a 2019 Western Star tractor trailer with the permission of its owner, CRST Malone, Inc, ina
westerly direction in the inside lane of Interstate Highway 10 in Orange County, Texas, when
at mile marker 856, he suddenly changed lanes in an unsafe manner into the middle lane of
said highway and struck the rear of a 2010 Mercury Grand Marquis owned and operated by
plaintiff, Myrna Barras Breaux, with Zilda Vincent and Delores Phelps as her passengers,

causing the Breaux vehicle to rotate in a clockwise direction and crash into the inside

 

 
concrete barrier, resulting in severe injuries to Myrna Barras Breaux, Zilda Vincent, and
Delores Phelps requiring medical attention. After striking the Breaux vehicle, Leroy Jack
Sullivan failed to stop and continued driving until he was stopped at mile marker 873,
thereby ignoring the crash that he had just occurred in a total disregard for the safety and
welfare of Plaintiffs.
4.2 At the time of the foregoing crash, and upon information and belief, Leroy Jack
Sullivan was in the course and scope of his employment with CRST Malone, Inc.
V.
PLAINTIFF'S CLAIM OF NEGLIGENCE
5.1 Defendant, Leroy Jack Sullivan, had a duty to exercise the degree of care that a
reasonably careful person would use to avoid harm to others under the circumstances
similar to those described herein.
5.2 Plaintiffs’ injuries were proximately caused by the negligence, careless and
reckless disregard of said duty by Defendant, Leroy Jack Sullivan.
5.3. The negligent, careless and reckless disregard of said duty of Defendant, Leroy
Jack Sullivan, consisted of, but is not limited to the following acts and omissions:
aj In failing to keep such a lookout as a person of ordinary, reasonable
prudence would have kept under the same or similar circumstances;
b) In failing to swerve wider or otherwise maneuver the vehicle he was
operating so as to avoid the collision made the basis of this suit;
c) In driving carelessly and failing to pay attention under the
circumstances;

d)} In failing to keep his vehicle under proper control;

 
e) In otherwise operating said vehicle in an unsafe manner.

5.4 All of the above acts, wrongs and/or omissions amounted to negligence on the
part of the Defendant, Leroy Jack Sullivan, herein, and were proximate causes of the resulting
injuries suffered to and by the Plaintiffs herein.

5.5 At the time of the afore described incident, Leroy Jack Sullivan, was acting
within the course and scope of his employment with his employer, CRST Malone, Inc., making
it vicariously liable for the acts and/or omissions of its employee, CRST Malone, Inc., under
the doctrine of respondeat superior.

VI.
EXEMPLARY DAMAGES

6.1 Defendant, Leroy Jack Sullivan’s acts and/or omissions described
hereinabove, when viewed from the standpoint of Defendant, Leroy Jack Sullivan, at the time
of the above described acts and/or omissions, involved an extreme degree of risk,
considering the probability and magnitude of the potential harm to Plaintiffs and others.
Defendant, Leroy Jack Sullivan, has actual, subjective awareness of the risks involved in the
above described acts and/or omissions, but nevertheless proceeded with conscious
indifference to the rights, safety and/or welfare of Plaintiffs and others.

6.2 Based on the facts stated herein, Plaintiffs request exemplary damages be
awarded to Plaintiff from Defendant, Leroy Jack Sullivan and his employer, CRST Malone, Inc.
VIL.

DAMAGES FOR PLAINTIFF ZILDA VINCENT
7.1 As a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff, Zilda Vincent, was caused to suffer severe injuries to her entire body;

 

Te

 

 
severe injuries to her neck, right shoulder, right knee, and head; severe nervous shock; and

aggravation of any pre-existing condition, as well as contusions and soft tissue injuries, and

to incur the following damages, which, in accordance with Tex R. Civ. Proc. 47(c), are in the

form of monetary relief over $200,000 but not more than $1,000,000.00, including damages

of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees:

a)

b)

g)
h)

Reasonable medical care and expenses in the past. These expenses
were incurred by Plaintiff, Zilda Vincent, for the necessary care and
treatment of the injuries resulting from the accident complained of
herein and such charges are reasonable and were usual and customary
charges at the time and place the services were performed;
Reasonable and necessary medical care and expenses which will in all
reasonable probability be incurred in the future;
Physical pain and suffering in the past;
Physical pain and suffering in the future;
Physical impairment in the past;
Physical impairment which, in all reasonable probability, will be
suffered in the future;
Mental anguish in the past;
Mental anguish in the future.

Vii.

DAMAGES FOR PLAINTIFF DELORES PHELPS

8.1 Asa direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff, Delores Phelps, was caused to suffer severe injuries to her entire body;

 

Unar

 
severe injuries to her right elbow, lumbar spine and associated processes, tailbone, right hip;

Severe nervous shock; and aggravation of any pre-existing condition, as well as contusions

and soft tissue injuries, and to incur the following damages, which, in accordance with Tex

R. Civ. Proc, 47(c), are in the form of monetary relief over not to exceed One Hundred

Thousand and 00/100 Dollars ($100,000.00), including damages of any kind, penalties,

costs, expenses, pre-judgment interest, and attorney fees:

a}

b}

B)
h)

Reasonable medical care and expenses in the past. These expenses
were incurred by Plaintiff, Delores Phelps, for the necessary care and
treatment of the injuries resulting from the accident complained of
herein and such charges are reasonable and were usual and customary
charges at the time and place the services were performed;
Reasonable and necessary medical care and expenses which will in all
reasonable probability be incurred in the future;

Physical pain and suffering in the past;

Physical pain and suffering in the future;

Physical impairment in the past;

Physical impairment which, in all reasonable probability, will be
suffered in the future;

Mental anguish in the past;

Mental anguish in the future.

 

oe

 
IX,

DAMAGES TO PLAINTIFF MYRNA BARRAS BREAUX

9.1 Asa direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff, Myrna Barras Breaux, was caused to suffer severe injuries to her entire

body; severe injuries to her left shoulder, left shoulder, left hip, lower back, and head: severe

nervous shock; and aggravation of any pre-existing condition, as well as contusions and soft

tissue injuries, and to incur the following damages, which, in accordance with Tex R. Civ.

Proc. 47(c}, are in the form of monetary relief over not to exceed One Hundred Thousand

and 00/100 Dollars ($100,000.00), including damages of any kind, penalties, costs, expenses,

pre-judgment interest, and attorney fees:

a)

bj

g)

Reasonable medical care and expenses in the past. These expenses
were incurred by Plaintiff, Myrna Barras Breaux, for the necessary care
and treatment of the injuries resulting from the accident complained of
herein and such charges are reasonable and were usual and customary
charges at the time and place the services were performed:
Reasonable and necessary medical care and expenses which will in all
reasonable probability be incurred in the future;

Physical pain and suffering in the past;

Physical pain and suffering in the future;

Physical impairment in the past;

Physical impairment which, in all reasonable probability, will be
suffered in the future;

Mental anguish in the past;

 

oe

 
h) Mental anguish in the future.
X.
PRAYER
THEREFORE, PREMISES CONSIDERED, Plaintiffs, Zilda Vincent, Delores Phelps, and
Myrna Breaux, respectfully pray that the Defendants, CRST Malone, Inc. and Leroy Jack
Sullivan, be cited to appear and answer herein, and that upon a final hearing of the cause,
judgment be entered for the Plaintiffs against Defendants for damages in an amount within
the jurisdictional limits of the court; exemplary damages, excluding interest, and as allowed
by Sec, 41.008, Chapter 41, Texas Civil Practices and Remedies Code, together with pre-
judgment interest (from the date of the injury through the date of judgment) at the maximum
rate allowed by law; post-judgment interest at the legal rate, costs of court: and such other
and further relief to which the Plaintiffs may be entitled at law or in equity.
XI.
REQUEST FOR DISCLOSURE
Plaintiffs request that Defendants disclose, within 50 days of the service of this

request, the information or material described in Rule 194.2 of the Texas Rules of Civil

Procedure,

Respectfully submitted:

HOFFOS§S DEVALL, LLC

   
   

 

- VEE HOFFOSS, JR. (TX 24071602)
7 West College Street

Lake Charles, Louisiana 70605

Telephone: (337) 433-2053

Facsimile: (337) 433-2055

Email: lee@hdinjuryiaw.com

 

Tye

 
